Blandford, Justice.
The plaintiff in error cited the defendant before the court of ordinary for a settlement of his accounts as her guardian. The case was carried to .the superior court by appeal. The defendant pleaded the statute of limitations, *96and upon the trial it was shown that plaintiff, the ward, became of age in the year 1870, and that this proceeding was commenced November, 1882. Plaintiff testified that defendant, when she demanded a settlement, said that he had better keep her money, that it would do her more good, and promised that he would settle with her. The court charged the jury that, if these facts were true, she was barred by the statute; this ruling is made a ground of error in the motion for new trial. If this testimony is true, the charge of the court was right, and there was no error in refusing the new trial here. See Code, §2922; 56 Ga., 684; 66 Ga., 255 ; 60 Ga., 449 ; 61 Ga., 356.
Judgment affirmed.